Citation Nr: 0010343	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gender 
identification disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1969 to 
September 1971.

This matter arises from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran has requested hearings before a Member of the 
Board, and such hearings were scheduled for February 1998 and 
January 2000.  However, documentation in the file indicates 
that the veteran did not appear for the scheduled hearings.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's identification disorder and active service. 

2.  There is no medical evidence of a nexus between the 
veteran's irritable bowel syndrome and active service.

3.  The veteran's bilateral pes planus preexisted service but 
was chronically worsened on active duty. 

4.  There is no medical diagnosis of current bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for gender identification disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


2.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Bilateral pes planus was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).

4.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as psychoses, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Gender identification disorder

Service medical records reflect that in August 1970 the 
veteran was evaluated to determine fitness for duty; the 
impression was passive-aggressive personality with many 
immature features.  An April 1971 psychiatric consultation 
report noted that the veteran still had traits of immaturity 
but no formal diagnosis was rendered.  A May 1971 service 
medical record indicated that the veteran had an immature 
personality.  The May 1971 record also reflected that the 
veteran had "identity problems," the nature and type of 
which were not described.  The veteran's psychiatric system 
was clinically evaluated as normal on the August 1971 service 
separation examination.

Private and VA medical records indicate that the veteran 
began estrogen treatment in 1975.  An October 1975 document 
indicates that the veteran legally changed his name to that 
of a female.

VA medical records indicate that the veteran married a man in 
1979.  The VA records reflect that the veteran has been 
diagnosed with gender identity disorder.

A June 1998 private physician described the veteran as a "40 
year old transsexual who has been living as a female for the 
last 23 years."  

In this case, there is no medical evidence of a nexus or link 
between the veteran's gender identification disorder, which 
was first diagnosed some years after service, and any 
incident of active duty.  There is some indication that the 
disability may have preexisted service.  The veteran reported 
in a lengthy and detailed September 1996 statement pre-
service gender identity problems and struggles, which were 
also noted in various VA and private psychiatric medical 
records.  Since the preenlistment examination was normal, the 
Board finds that the veteran's mental status was sound upon 
entry into service but a diagnosis of a gender identity 
disorder was not recorded during service.  It was noted in 
May 1971 that the veteran had "identity problems," but the 
nature and type of problems were not described, and the only 
psychiatric disorder recorded during service was a 
personality disorder, which is not recognized as a disease or 
disability for VA compensation purposes.  38 C.F.R. § 3.303 
(c).  The veteran has submitted detailed descriptions of 
actives and events during service relating to claimed gender 
identify difficulties encountered during service, in support 
of the argument that the disability at issue either began 
during or was aggravated by service.  However, being a 
layperson, the veteran is not competent to give an opinion 
regarding medical causation or diagnosis, and her statements 
on such matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In the present case, and in despite of multiple post-service 
VA and private psychiatric treatment records, there is no 
competent medical evidence (i.e., a physician's opinion) that 
shows a link between a gender identity disorder and  service.  
Under these circumstances, the claim must be denied as not 
well grounded.  Epps, supra. 


II.  Irritable bowel syndrome

The veteran's service medical records, including the 
veteran's August 1971 separation examination, contain no 
references to treatment for or diagnosis of a digestive 
disorder or of irritable bowel syndrome.

Read in the light most favorable to the veteran, a November 
1996 private medical record seems to indicate that the 
veteran suffered from irritable bowel syndrome.

However, a review of the record shows that there is no 
medical evidence linking the veteran's irritable bowel 
syndrome to the veteran's active military service or any 
incident during such service.  As there is no competent 
medical evidence that the veteran currently suffers from 
irritable bowel syndrome related to service, and as there is 
no medical evidence linking any continuity of symptomatology 
which the veteran may claim to the irritable bowel syndrome, 
the claim for service connection for irritable bowel syndrome 
is not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).  See Savage, supra.

III.  Pes planus

The report of the veteran's June 1969 service entrance 
examination noted pes planus.  As pes planus preexisted 
service, the question before the Board is whether the 
preexisting pes planus was aggravated during service.

The service medical records show no complaints associated 
with flat feet.  However, on the medical history portion of 
an undated flight examination, the veteran indicated the 
existence of foot trouble.  The August 1971 separation 
examination noted second degree pes planus.

An August 1998 VA treatment record indicated that the veteran 
suffered from collapsed arches and was seeking physical 
therapy for a flat feet condition.  It was also noted that 
flat feet "threw" the veteran off stride when walking.  The 
diagnosis included pes planus.

In this case, there is evidence that the severity of the 
veteran's condition increased during service.  Although the 
veteran's pes planus was noted on the June 1969 entrance 
examination, the disability was not noted to be symptomatic.  
However, the veteran's pes planus was described as "second 
degree" on the August 1971 separation examination.  In this 
case, the service medical evidence appears to indicate that 
during service the underlying bilateral pes planus condition 
worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993).  The 
post-service relevant medical evidence is consistent with a 
worsening of the underlying condition.  Accordingly, the 
Board finds that the evidence supports the award of service 
connection for bilateral pes planus.



IV.  Bilateral hearing loss

There is no competent medical evidence demonstrating that the 
veteran currently suffers from hearing loss of either ear as 
defined by 38 C.F.R. § 3.385 (1999).    Accordingly, the 
claim for service connection for bilateral hearing loss is 
not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.

V.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims require medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).















ORDER

Service connection for gender identification disorder is 
denied.

Service connection for irritable bowel syndrome is denied.

Service connection for pes planus, by aggravation of a 
preexisting disability, is granted.

Service connection for bilateral hearing loss is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


